Exhibit 10.01

 

[Letterhead of Fredrikson & Byron, P.A].

 

September 19, 2007

 

BY ELECTRONIC MAIL AND U.S. MAIL

 

Seth G. Heald, Esq.

 

SETTLEMENT COMMUNICATION

R. Scott Clarke, Esq.

Gregory E. Van Hoey, Esq.

Matthew C. Hicks, Esq.

P.O. Box 7238

Ben Franklin Station

Washington, D.C. 20044

 

Re: Xcel Energy Inc. v. United States (D. Minn.)

 

Gentlemen:

 

On behalf of Xcel Energy Inc., I am submitting the following offer in compromise
with regard to the past, current, and future tax liabilities of Xcel and its
affiliates (“Xcel”) relating to the income tax treatment of the PERQ II and PERQ
IV COLI plan policies for the tax years 1993 and forward:

 

The terms of the offer are:

 

1.     Xcel will pay the IRS the total amount of $64,423,263 as follows:

 

A.    The IRS will retain the $32,230,069 of additional tax and deficiency
interest that Xcel has previously paid or is deemed to have paid under this
settlement for tax years 1993 and 1994.

 

B.    Xcel will pay the remaining $32,193,194 to the United States on or before
October 31, 2007.

 

2.            A.    The $32,230,069 of payments previously made or deemed to
have been made under this settlement for tax years 1993 and 1994 will be
allocated to tax and interest as follows:

 

i.      1993 and 1994 tax in the total amount of $19,119,757; and

 

ii.     1993 and 1994 interest on that tax in the total amount of $13,110,312;

 

--------------------------------------------------------------------------------


 

B.    The $32,193,194 remaining payment referenced in paragraph 1B will be
allocated as follows:

 

i.      Section 6662 penalties for 1993 and 1994 in the total amount of
$2,151,861;

 

ii.     Deficiency interest on the Section 6662 penalties for 1993 and 1994 in
the total amount of $4,135,751;

 

iii.    Tax for 1995 in the amount of $10,344,509; and

 

iv.    Deficiency interest on that tax for 1995 in the amount of $15,561,073.

 

3.     Except as stated above, Xcel will be permitted to claim the COLI-related
interest expense deductions on its tax returns for 1995-2007.

 

4.     On or before October 31, 2007, Xcel will cause PSR Investments, Inc.
(“PSRI”), its wholly-owned subsidiary that currently owns the policies, to give
notice to Provident (now “Unum”) that it is surrendering all of its PERQ II and
PERQ IV policies whose insureds have not died as of the date of such notice.
Xcel will not claim a deduction for any policy loan interest expense paid or
accrued with respect to any PERQ II or PERQ IV policy for any date following the
date of the notice of surrender.

 

5.     The government will permit Xcel to surrender those policies without
recognition of any taxable gain. The government reserves its right, however, to
review and adjust the tax treatment of any item relating to ownership of the
policies, other than the amounts paid to PSRI in consideration of its surrender
of the policies. For purposes of this provision, the amounts payable to PSRI
pursuant to the PERQ IV mortality experience refund agreement will not be
treated as amounts paid to PSRI in consideration of its surrender of the
policies.

 

6.     Following written acceptance of this offer, the IRS and Xcel will enter
into a closing agreement, a copy of which is attached as Exhibit A to this offer
letter.

 

7.     Following written acceptance of this offer, the IRS and/or the Department
of Justice Tax Division will execute a stipulation of dismissal with prejudice
in the pending suit for refund in the federal District Court for the District of
Minnesota and such other documents as may be necessary to conclude Xcel’s three
pending Tax Court petitions, with each party to bear its own costs,
disbursements, and fees.

 

2

--------------------------------------------------------------------------------


 

8.     If implementation of this settlement for any taxable year results in a
proposed refund or credit in an amount exceeding the amount set forth in IRC
Section 6405(a), no such refund or credit shall be made until the expiration of
30 days from the date on which a report of such refund or credit is made to the
Joint Committee on Taxation, as required by Section 6405(a).

 

9.     The Department of Justice and/or IRS will provide Xcel with periodic
status reports regarding their review of this offer.

 

Thank you for your assistance.

 

 

 

Very truly yours,

 

 

 

 

 

/s/ Steven Z. Kaplan

 

 

 

 

 

Steven Z. Kaplan

 

 

Enclosure

cc:

 

James J. Duevel w/enclosures

 

 

James L. Altman, Esq. w/enclosures

 

 

James E. Dorsey, Esq. w/enclosures

 

 

David Jacobson, Esq. w/enclosures

 

SZK:jra

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

Closing Agreement on Final Determination

Covering Specific Matters

 

--------------------------------------------------------------------------------

 

Under section 7121 of the Internal Revenue code, Xcel Energy, Inc. and
Subsidiaries (EIN: 84-0296600), 414 Nicollet Mall, Minneapolis, Minnesota 55401,
on behalf of itself and its subsidiaries (collectively, the “Taxpayer”), and the
Commissioner of Internal Revenue (the “Commissioner”), make the following
agreement (“Closing Agreement”):

 

WHEREAS, the Taxpayer filed consolidated federal income tax returns with one or
more affiliated corporations;

 

WHEREAS, the Taxpayer claimed deductions for interest paid or accrued on loans
secured by life insurance contracts (hereinafter referred to as the “Contracts”)
originally issued on November 1, 1984 (PERQ II Plan) and May 1, 1985 (PERQ IV
Plan) by Provident Life & Accident Insurance Company (“Provident”);

 

WHEREAS, a dispute has arisen between the parties as to whether the interest
paid or accrued on the loans secured by the Contracts (the “interest
deductions”) is deductible in the taxable years ended December 31, 1993 through
December 31, 2007;

 

WHEREAS, the Taxpayer terminated the contracts on               DATE by
completely surrendering them to Provident;

 

WHEREAS, pursuant to its termination of the Contracts, the Taxpayer received
from Provident the total surrender value of the Contracts, an amount equal to
the gross aggregate value of the policy value accounts as of October 31, 2007;

 

WHEREAS, pursuant to its termination of the Contracts, the Taxpayer received
from Provident a cash payment equal to the net surrender value of the Contracts,
which amount was equivalent to the remaining aggregate value of the policy value
accounts after repaying the outstanding policy loans and accrued interest, which
amounts were secured by the policy value accounts;

 

WHEREAS, a dispute has arisen between the parties as to how the surrender value
of the Contracts should be taxed for federal tax purposes;

 

WHEREAS, the correct federal tax treatment of any other amounts received by the
Taxpayer relative to the Contracts which are neither death benefits nor amounts
received as surrender value (for example, amounts received pursuant to the
experience refund provisions of the PERQ IV Plan) is not determined under this
Closing Agreement, and the Commissioner is not precluded from challenging the
Taxpayer’s federal tax treatment of such amounts;

 

1

--------------------------------------------------------------------------------


 

Closing Agreement with Xcel Energy, Inc. and Subsidiaries (EIN: 84-0296600)

 

WHEREAS, the Taxpayer’s entitlement to the interest deductions for the taxable
years ended December 31, 1993 and December 31, 1994, together with additions to
tax under I.R.C. section 6662, are at issue in Xcel Energy Inc. v. United
States, Docket No. 04-CV-01449 (D. Minn);

 

WHEREAS, the Taxpayer’s entitlement to the interest deductions for the taxable
years ended December 31, 1995, December 31, 1996 and December 31, 1997, together
with additions to tax under I.R.C section 6662 are at issue in the Tax Court
case bearing Docket No. 24264-04;

 

WHEREAS, the Taxpayer’s entitlement to the interest deductions for the taxable
years ended December 31, 1998 and December 31, 1999, together with additions to
tax under I.R.C. section 6662, are at issue in the Tax Court case bearing Docket
No. 5833-05;

 

WHEREAS, the Taxpayer’s entitlement to the interest deductions for the taxable
years ended December 31, 2000, December 31, 2001, and December 31, 2002 together
with additions to tax under I.R.C. section 6662, are at issue in the Tax Court
case bearing Docket No. 19889-06;

 

WHEREAS, the Taxpayer and the United States government have reached a global
basis of settlement (the “Settlement”) in the prosecution of the District Court
case that is intended to resolve the disputed interest deductions for all
taxable years beginning with the taxable year ended December 31, 1993;

 

WHEREAS, pursuant to the Settlement, Taxpayer agreed to pay the United States
$64,423,263 in complete settlement of the Taxpayer’s past, present, and future
federal income taxes, penalties, and interest relating to the Contracts;

 

WHEREAS, pursuant to the Settlement, the Taxpayer’s required payment of
$64,423,263 was reduced to $32,193,194 to reflect a credit in the amount of
$32,230,069 for amounts paid, or deemed to have been paid by the Taxpayer with
respect to its liabilities for federal income tax and interest generated by the
disallowed deductions for the taxable years ended December 31, 1993 and December
31, 1994;

 

WHEREAS, pursuant to the Settlement, on October 31, 2007, the Taxpayer paid
$32,193,194 to the Commissioner;

 

WHEREAS, pursuant to the Settlement, the parties have resolved their United
States District Court case by agreeing that for the tax years ended December 31,
1993 and December 31, 1994, no interest paid or accrued on loans secured by the
Contracts shall be allowable to the Taxpayer as deduction under any provision of
the Internal Revenue Code;

 

2

--------------------------------------------------------------------------------


 

Closing Agreement with Xcel Energy, Inc. and Subsidiaries (EIN: 84-0296600)

 

WHEREAS, pursuant to the settlement, the taxpayer paid or was deemed to have
paid the amounts of $32,230,069 in tax and interest for the taxable years ended
December 31, 1993 and December 31, 1994;

 

WHEREAS, pursuant to the settlement, the taxpayer paid or was deemed to have
paid the amounts of $19,119,757 in tax and $13,110,312 in interest for the
taxable years ended December 31, 1993 and December 31, 1994;

 

WHEREAS, the correct federal tax treatment of the interest amounts deemed to
have been paid by the taxpayer pursuant to this settlement is not determined
under this Closing Agreement, and the Commissioner is not precluded from
challenging the taxpayer’s federal tax treatment of such amounts;

 

WHEREAS, pursuant to the Settlement, for the taxable year ended December 31,
1993, the Taxpayer is liable for a penalty and interest on that penalty in the
amounts of $964,619.00 and $1,981,313.58, respectively;

 

WHEREAS, pursuant to the Settlement, for the taxable year ended December 31,
1994, the Taxpayer is liable for a penalty and interest on that penalty in the
amounts of $1,187,242.00 and $2,154,436.62, respectively;

 

WHEREAS, pursuant to the Settlement, the parties have resolved their Tax Court
case (Docket No. 24264-04) by agreeing that for the tax year ended December 31,
1995, there is an underpayment of taxpayer’s federal income taxes in the amount
of $10,344,509.57 attributable to the disallowance of $29,555,741.63 in COLI
deductions, that the taxpayer is liable for statutory interest on that
underpayment in the amount of $15,561,073.21, that the taxpayer is not liable
for any penalty for 1995 due to the disallowed COLI deductions, and that for the
tax years ended December 31, 1996 and December 31, 1997, the Taxpayer will be
allowed to deduct the interest paid or accrued on loans secured by the
Contracts;

 

WHEREAS, pursuant to the Settlement, the parties have resolved their Tax Court
case (Docket No. 5833-05) by agreeing that for the tax years ended December 31,
1998 and December 31, 1999, the Taxpayer will be allowed to deduct the interest
paid or accrued on loans secured by the Contracts;

 

WHEREAS, pursuant to the Settlement, the parties have resolved their Tax Court
case (Docket No. 19889-06) by agreeing that for the tax years ended December 31,
2000, December 31, 2001, and December 31, 2002, the Taxpayer will be allowed to
deduct the interest paid or accrued on loans secured by the Contracts; and

 

WHEREAS, the Taxpayer and the Commissioner desire to resolve this matter with
finality,

 

3

--------------------------------------------------------------------------------


 

Closing Agreement with Xcel Energy, Inc. and Subsidiaries (EIN: 84-0296600)

 

NOW IT IS HEREBY DETERMINED AND AGREED FOR FEDERAL INCOME TAX PURPOSES THAT:

 

1.               For the tax years ended December 31, 2003, December 31, 2004,
December 31, 2005, December 31, 2006, and December 31, 2007, the Taxpayer will
be allowed as a deduction the interest paid or accrued on loans secured by the
Contracts.

 

2.               The Taxpayer will not be allowed any deductions for interest
paid or accrued on loans secured by the Contracts for any taxable years
beginning after December 31, 2007.

 

3.               None of the cash surrender value received by, or credited to
the benefit of the Taxpayer pursuant its termination of its policies on
           Date shall be included in the Taxpayer’s gross income.

 

4.               The provisions of the Internal Revenue Code in effect at the
time of death shall determine the Federal income tax treatment of any and all
amounts paid as death benefits on the lives of individuals who died prior to the
surrender of the Contracts.

 

5.               The life insurance contracts that are subject of this closing
agreement will not be reinstated.

 

This agreement is final and conclusive except:

 

1.               the matter it relates to may be reopened in the event of fraud,
malfeasance, or misrepresentation of a material fact;

 

2.               it is subject to the Internal Revenue Code sections that
expressly provide that effect be given to their provisions (including any stated
exception for I.R.C. section 7122) notwithstanding any other law or rule of law;
and

 

3.               if it relates to a tax period ending after the date of this
agreement, it is subject to any law, enacted after the agreement date, that
applies to that contract period.

 

4

--------------------------------------------------------------------------------


 

Closing Agreement with Xcel Energy, Inc. and Subsidiaries (EIN: 84-0296600)

 

By signing, the above parties certify that they have read and agreed to the
terms of this document.

 

 

XCEL ENERGY, INC. AND SUBSIDIARIES

 

 

By:

 

 

Date Signed

 

 

 

 

Title:

 

 

 

COMMISSIONER OF INTERNAL REVENUE

 

 

By:

 

 

Date Signed

 

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

[Letterhead of the U.S. Department of Justice – Tax Division]

 

September 21, 2007

 


VIA E-MAIL AND U.S. MAIL

 

Steven Z. Kaplan, Esq.

Fredrikson & Byron, P.A.

200 S. 6th St., Ste. 4000

Minneapolis, MN 55402

skaplan@fredlaw.com

 

 

Re:

Xcel Energy, Inc. v. United States

 

 

Case No. 04-CV-1449 (D. Minn.)

 

Dear Mr. Kaplan:

 

This letter refers to your revised settlement offer, dated September 19, 2007,
and transmitted on September 20, 2007, in the above-titled action. This is to
advise you that the offer has been accepted on behalf of the Attorney General.
We will advise you on the method for making the payment by separate
correspondence.

 

 

 

Sincerely yours,

 

 

 

 

 

RICHARD T. MORRISON

 

 

Acting Assistant Attorney General

 

 

Tax Division

 

 

 

 

 

By:

 /s/ Seth G. Heald

 

 

 

 

 

SETH G. HEALD

 

 

Chief

 

 

Civil Trial Section,

 

 

Central Region

 

 

--------------------------------------------------------------------------------